Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared the ballot title for House Joint Resolution No. 21, 79th General Assembly.
The ballot title is:
         Permits officers established by contract between municipalities or political subdivisions to issue revenue bonds for utility, industrial and airport purposes when authorized by voters.
Very truly yours,
                                  JOHN ASHCROFT Attorney General